              Case 19-10289-LSS        Doc 1903-1      Filed 06/19/20      Page 1 of 2




                                 CERTIFICATE OF SERVICE

        I, R. Stephen McNeill, hereby certify that I am not less than 18 years of age and that on

this 19th day of June 2020, I caused a true and correct copy of the foregoing Limited Objection

and Reservation of Rights of Broadview Investments, LLC, PTI Union, LLC, and PTI Royston,

LLC to Motion of the Debtors for an Order Confirming Classification of Certain Claims Filed in

the Chapter 11 Cases as Talc Personal Injury Claims from the Claims Register to be served

upon the parties on the attached service list via email and first-class mail, postage pre-paid.

        Under penalty of perjury, I declare the foregoing is true and correct.



                                                      /s/ R. Stephen McNeill
                                                      R. Stephen McNeill (DE Bar No. 5210)




IMPAC 6760036v.2
              Case 19-10289-LSS   Doc 1903-1   Filed 06/19/20   Page 2 of 2




                                   SERVICE LIST

RICHARDS, LAYTON & FINGER, P.A.                LATHAM & WATKINS LLP
Mark D. Collins, Esq.                          Kimberly A. Posin, Esq.
Michael J. Merchant, Esq.                      355 South Grand Avenue, Suite 100
One Rodney Square                              Los Angeles, California 90071-1560
920 North King Street                          E-mail: kim.posin@lw.com
Wilmington, Delaware 19801
E-mail: collins@rlf.com
        merchant@rlf.com




IMPAC 6760036v.2
